IN THE COMMONWEALTH COURT OF PENNSYLVANIA


US Airways, Inc. and Sedgwick       :
Claims Management Services, Inc.,   :
                  Petitioners       :
                                    :
             v.                     :     No. 612 C.D. 2017
                                    :
Workers' Compensation Appeal        :
Board (Bockelman),                  :
                Respondent          :

                                    ORDER

             NOW, March 28, 2018, upon consideration of petitioners’

application for reargument, and respondent’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge